Citation Nr: 1010765	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  07-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a brain tumor, to 
include consideration as being due to ionizing radiation.

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tarsal navicular with traumatic 
arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to October 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Acting 
Veterans Law Judge in August 2007.  At the hearing, the 
Veteran submitted additional evidence that was accompanied by 
a waiver of RO consideration.  In addition, he recently 
submitted a folder fill with evidence, again accompanied by a 
waiver.  This evidence will be considered by the Board in the 
adjudication of this appeal.

During the hearing, the Veteran's representative indicated 
that the wished to raise a claim for secondary service 
connection for a foot disorder.  That matter is referred to 
the RO for any appropriate action.  

The claim for a higher rating for a service-connected right 
navicular disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  A chronic cervical spine disorder was not present until 
many years after service and there is no competent evidence 
that the veteran's current disorder is related to service.  

2.  A brain tumor was not present until many years after 
separation from service and was not caused by exposure to 
ionizing radiation in service.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disorder was not incurred in or 
aggravated by service, and arthritis of the cervical spine 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2009).  

2.  A brain tumor not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not due to exposure to radiation in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist with Evidence

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).

VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, notice was not provided or was inadequate, this 
timing error can be effectively "cured" by providing the 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  In that instance, the intended 
purpose of the notice is not frustrated and the Veteran is 
given the opportunity to participate in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Letters satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2005 and October 2005.  The letters informed him of the 
evidence required to substantiate his claims.  These letters 
were provided prior to the rating decision in March 2006.  
The letters also notified him of his and VA's respective 
responsibilities in acquiring supporting evidence.  
Additionally, January 2008 and January 2009 letters complied 
with Dingess by discussing the downstream disability rating 
and effective date elements of his claims.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his VA and private treatment records 
and arranged for VA compensation examinations.  A nexus 
opinion was obtained regarding the claim for service 
connection for a cervical spine disorder and a tumor.  The VA 
also obtained relevant radiation dose estimate information.  

The Veteran was also afforded a VA hearing.  The RO contacted 
the Social Security Administration but was advised that no 
file exists.  The Veteran himself also clarified that he had 
not applied for Social Security benefits.  The Board does not 
know of any additional relevant evidence that is available 
but has not been obtained.  The Board is therefore satisfied 
that the RO has provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  

I.  Entitlement to Service Connection for a Cervical Spine 
Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that he sustained an injury to his neck 
in service.  During the hearing held before the undersigned 
acting Veterans Law Judge in August 2007 the Veteran reported 
that he had inured his neck in service about 1987.  He said 
that he twisted his neck the wrong way while working with 
heavy equipment.  He said that he was treated at the Norfolk 
Navy hospital, was sent home for a few days, and was placed 
on light duty.  The Veteran also reported being seen at a VA 
medical center after service for treatment of neck problems.  
He said that he had neck problems ever since 1987.  

The Veteran's service treatment records include a sick 
quarters chit dated in May 1987 that shows a diagnosis of 
torticollis (acute strain cervical area).  A service 
treatment record dated later in May 1987 reflects that the 
Veteran had been seen for a neck sprain the previous day and 
was now feeling much better.  It was stated that he was 
status post cervical strain presenting for re-evaluation.  He 
stated that he had a full range of motion with slight 
tightness.  There was no numbness, tingling, or loss of 
sensation.  It was noted that Motrin, Flexeril, and hot 
showers helped.  On examination, palpation of the muscles 
groups was without pain.  There was a full range of motion in 
all directions.  Deep tendon reflexes were 2+.  Muscles 
strength and tone were equal bilaterally.  The assessment was 
resolving muscle strain.  

The service treatment records do not contain any subsequent 
complaints of neck problems.  A medical board report dated a 
few months later in August 1987 refers to disability of the 
right foot, but contains no mention of neck problems.  

The earliest post service medical records pertaining to neck 
problems are from many years after service and do not contain 
any indication that the cervical spine problems are related 
to service.  On the contrary, the records indicate that the 
onset of the cervical spine problems was several years after 
service.  A VA treatment record dated in June 1993 reflects 
that the Veteran complained of having pain which radiated 
into the left arm for two days.  It was noted that he had 
been pushing a car and the pain started after that.  
Following examination, the diagnosis was probable muscle 
strain, left shoulder and C-spine.  There was no mention of 
it being related to service which ended years earlier.  

The Board finds that the Veteran's testimony in which he gave 
a history of having chronic symptoms of neck pain during and 
ever since service is contradicted by more reliable evidence 
which is of record.  While the Veteran contends that he 
experienced pain since a neck injury in service, the Board 
finds that there is no objective evidence of continuity of 
symptomatology.  On the contrary, the service medical board 
report is negative for neck problems.  This weighs against a 
finding of continuity.  The lack of continuity of 
symptomatology is further demonstrated by the lack of post 
service treatment records until many years after service.  In 
view of the lengthy period without treatment, there is no 
objective evidence of continuity of symptomatology and this 
weighs against the claim.  Also, the treatment records from 
1993 clearly demonstrate that his neck problems resulted from 
post-service injuries.  The history which he gave at that 
time was presented for the purpose of obtaining medical 
treatment, and is considered to have a higher level of 
credibility than histories presented for the purpose of 
obtaining monetary benefits.  Moreover, the history presented 
by the Veteran in 1993 was much closer in time to his period 
of service and he therefore would have had a better 
recollection of the factors leading to the development of his 
neck problems.  As such, the Board finds that the Appellant's 
more recent statements submitted in this case are 
inconsistent and not credible.  Therefore, the Board finds 
that the evidence weighs against a finding of continuity of 
symptomatology.

The only medical opinion of record regarding the etiology of 
current cervical spine problems weighs against the claim.  
The report of an examination conducted by the VA in September 
2009 reflects that the examiners reviewed the Veteran's 
claims file, obtained a history from the Veteran, and 
conducted a physical examination.  The examiners concluded 
that it was less likely than not (less than a 50/50 
probability) that the Veteran's cervical spine condition was 
due to his strain in service.  The examiners provided a 
rationale, noting that the Veteran had no severe spinal 
injury [in service] and his symptoms resolved.  It was 
further noted that a cervical spine disorder was not even 
listed as a concern on his discharge paperwork.  The 
examiners concluded that the Veteran had many medical issues, 
and the cervical spine disorder was just another problem of 
age and genetics.  Given the examiners' review of the 
Veteran's medical history, physical examination, training and 
the rationale they offered, the Board finds their impression 
more probative as to the onset and etiology of the Veteran's 
cervical spine disability than the opinion proffered by the 
Veteran.

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's current cervical spine disorder is 
related to service.  The service treatment records indicate 
that the cervical spine complaints ins service were 
resolving, and the post service treatment records reflect 
that the current cervical spine problems are unrelated to 
service.  Accordingly, the Board concludes that a cervical 
spine disorder was not incurred in or aggravated by service, 
and arthritis of the spine may not be presumed to have been 
incurred in service.  

II.  Entitlement to Service Connection for a Brain Tumor, To 
Include Consideration as Being Due To Ionizing Radiation.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held before the undersigned acting 
Veterans Law Judge, the Veteran testified that he served 
aboard a nuclear aircraft carrier during service, and that he 
believed that his duties as an engineer in communications 
exposed him to radiation as he had to do repairs in the areas 
where the nuclear reactors and warheads were located.  He 
reported that he was in such areas almost daily.  He also 
stated that he was exposed to a lot of electricity.  He said 
that he wore a badge to detect radiation while doing his 
duties.  He stated that he did not remember whether there 
were any specific incidents in service which resulted in 
exposure to radiation, but he denied any incident either 
before or after service.  The Veteran has also presented lay 
statements for other servicemen which are to the effect that 
communications technicians worked in areas where warheads 
were located.  

The Veteran's service treatment records do not contain any 
references to a brain tumor.  The service medical records 
also contain no indication that the veteran was exposed to 
radiation.  The service personnel records are likewise 
negative for any references to radiation exposure.  

The report of a service Medical Board, dated in August 1987, 
reflects that the Veteran was found to have a disorder of the 
right tibiotalar joint with mid foot degenerative joint 
disease, but there is no mention of any neurological disorder 
or a tumor such as a brain tumor.      

With respect to post-service records, the Board notes that 
there is no evidence of a brain tumor within a year after 
separation from service.  The earliest post-service medical 
records containing references to a brain tumor are from many 
years later.  A private medical record dated in June 2005 
reflects that in November 2004 the Veteran began to complain 
of facial twitching.  He was then evaluated with an MRI and 
believed to have the brain tumor.  He subsequently underwent 
surgery.  

The Board notes that the pathology report dated in August 
2005 from after surgery indicates that no tumor was 
identified in any of the six specimens submitted for 
analysis.  Nevertheless, in light of other medical evidence 
which is of record such as MRI reports which indicated a 
diagnsois of a tumor, the Board will assume for the sake of 
analysis that the Veteran did in fact have a malignant tumor.   

At the August 2007 hearing, the Veteran himself placed the 
date of diagnosis of the tumor as being long after service.  
The Board notes that the diagnosis of brain tumor cancer was 
approximately 17 years after separation from service.

Regarding the contention that the tumor was related to 
radiation exposure during service, the Board notes that in 
his hearing testimony and in various written documents, the 
Veteran expressed his belief that his duties aboard an 
aircraft carrier exposed him to radiation.  The Veteran has 
submitted a completed questionnaire regarding exposure to 
radiation during active duty which is undated.  On the 
questionnaire, he reported having been assigned to the USS 
NIMITZ with duties involving inspection of nuclear weapons 
and working in an area of a nuclear reactor.  He stated that 
he wore a radiation exposure badge while working.  Attached 
to the questionnaire is a copy of a service personnel record 
which indicates that he had certain duties to maintain 
security while aboard the ship, including handling all badges 
which may be assigned in strict accordance with instructions 
governing their use.  It was noted that the loss or breakage 
of a badge must be reported immediately, and counterfeiting, 
altering, or lending or other misuse of identification media 
were considered serious violations.  A separate portion of 
the document states that provisions of the Atomic Energy Act 
prescribe heavy penalties for the unauthorized disclosure of 
nuclear weapons information.  The Board notes, however, that 
the document does not make any specific reference to a 
radiation measuring badge.  Instead, it appears that the 
badges referred to in that document are identification badges 
used for security purposes.  

In order to obtain an estimate of the amount of radiation (if 
any) to which the Veteran was exposed in service, the RO 
wrote to the United States Navy.  In a letter received in 
February 2006, the Naval Environmental Health Center 
Detachment provided the following information:

This is in reply to your letter of 30 January 2006, 
requesting the history of service-incurred 
occupational exposure to ionizing radiation for 
[the veteran] pursuant to his claim for benefits 
for a medical condition that is allegedly 
associated with that exposure.  A review of our 
exposure registry by name, and social security 
number revealed no reports of occupational exposure 
to ionizing radiation pertaining to this veteran.  
Because the official exposure record is required to 
be maintained in the individual medical record, it 
would be prudent to review that record for 
potentially unreported exposure...

The reports of occupational exposure to ionizing 
radiation, in our files, from the USS NIMITZ (CVN 
68) for the period of 07 December 1982 through 05 
October 1987 do not list this veteran.  It is 
therefore likely that any potential sources of 
radiation were of sufficiently low intensity to 
preclude the need for monitoring this veteran.   

In December 2007, the Board remanded the case for additional 
development of the radiation related claim, to include 
additional development of evidence regarding the amount of 
exposure and to obtain a fully informed medical opinion as to 
the likelihood that any current disability is related to 
radiation.  

In January 2009, the Appeal Management Center wrote to the 
Surgeon General of the Navy, Bureau of Medicine and Surgery, 
and provided a summary of information regarding the claimed 
radiation exposure.  In a letter dated in March 2009, the 
Captain of the Medical Staff at the Bureau of Medicine and 
Surgery at the Department of the Navy stated that there was 
no DD 1141 or equivalent record because he was not monitored 
for exposure to ionizing radiation.  The Captain of the 
Medical staff noted that his staff reviewed the Veteran's 
archived medical records from the National Personnel Records 
Center and no record of occupational exposure to ionizing 
radiation was found, which was consistent with a search 
performed earlier by the Naval Dosimetry Center.  The only 
radiation exposure indicated in the Veteran's medical record 
was associated with non occupational medical diagnostic X-
rays due to an orthopedic injury, which involved very low 
levels.  The letter further noted that the Naval Dosimetry 
Center in Bethesda Maryland maintained the Navy Exposure 
Registry (NER) which was compiled from reports of 
occupational exposure to ionizing radiation in the U.S. Navy 
and Marine Corps since approximately 1947.  The letter noted 
that the Veteran had previously provided the names of three 
shipmates whom he said he worked with.  A query of the NER 
for the names which he had provided did find that the 
individuals were monitored for occupational radiation 
exposure.  The Captain of the Medical Staff concluded that 
this substantiated that the USS NIMITZ was properly 
monitoring and reporting radiation exposure.  However, the 
Captain noted that dosimetry was not required to be worn by 
all Interior Communications Technicians, and that the absence 
of exposure information in both the Veteran's medical records 
and at the Naval Dosimetry Center demonstrated that the 
Veteran did not receive occupational radiation exposure.

In April 2009, the Appeals Management Center wrote to the 
Director of the VA Compensation and Pension Service and 
requested a radiation dose estimate, to the extent possible 
based on all available methodologies.  The request included 
extensive information about the development that was 
previously accomplished.

In response, in August 2009, the Chief Public Health and 
Environmental Hazards Officer provided a memorandum which 
concluded that it was likely that any potential sources of 
radiation were sufficiently low as to preclude the need for 
monitoring the Veteran.  It was further noted that the Navy 
would have monitored the Veteran if there was a likelihood 
that he would be occupationally exposed to more than a tenth 
of the annual limit for occupational exposure, which number 
would be 500 mrem per year, as the annual limit for 
occupational exposure was 5000 mrem per year.  In order to 
give the Veteran the benefit of the doubt, the 
Chief Public Health and Environmental Hazards Officers 
assumed that the Veteran was exposed to a dose of 500 mrem 
per year for three years of service, resulting in a total 
dose of 1500 mrem (1.5rem).  It was noted that this 
represented the largest possible radiation dose that he could 
have received and not be monitored for occupational exposure.  
The memorandum further notes that the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was used to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's glioma.  The exposure dose was 
assumed to have occurred as a single acute dose in the 
earliest year of exposure (1982).  This assumption would 
increase the likelihood for causation of cancer in the 
calculation.  The program calculated a 99th percent value for 
the total probability of causation was only 1.74%.  The 
memorandum concluded that in view of the above, it was the 
opinion that it was unlikely that the Veteran's left temporal 
love glioma would be attributed to ionizing radiation while 
in military service.  

In August 2009, the Director of the Compensation and Pension 
Service stated in a letter that as a result of the opinion 
from the Chief Public Health and Environmental Hazard 
Officer, and following review of the evidence in its 
entirely, it is their opinion that there was no reasonable 
possibility that the Veteran's temporal glioma was the result 
of his occupational exposure to ionizing radiation during 
service.  

In analyzing the foregoing evidence, the Board ntoes that 
service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected.  See 38 U.S.C.A. 
§ 1112c; 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) 
includes a list of "radiogenic diseases" which will be 
service connected provided that certain conditions specified 
in that regulation are met.  The list includes any type of 
cancer.  That regulation further states that, if the veteran 
has one of the radiogenic diseases, the case will be referred 
to the VA Under Secretary for Benefits for review as to 
whether sound scientific medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  

Significantly, however, the first of these regulations, 
§ 3.309, requires that the veteran have certain service which 
included participation in radiation risk activity.  The Board 
notes that the Veteran bases his claim solely on the reported 
exposure to radiation while aboard an aircraft carrier.  
However, under the applicable regulation that is not 
considered to be a radiation risk activity.  See 38 C.F.R. 
§§ 3.309(d)(3)(ii).  

Regarding the second method by which a disease may be shown 
to have been due to radiation exposure in service, the Board 
notes that posterior subscapular cataracts are listed as a 
"radiogenic disease" under 38 C.F.R. § 3.311.  As discussed 
above, the opinions were obtained pursuant to 3.311 from the 
Chief Public Health and Environmental Hazards Officers.  In 
light of this opinion, which weigh against the appellant's 
claim, the Board finds that service connection cannot be 
granted for the cataracts under 38 C.F.R. § 3.311.  
Therefore, the Veteran cannot obtain service connection for a 
brain tumor through the radiation presumption laws and 
regulations.  

Third, direct service connection can be established for a 
disorder claimed to be a result of exposure to ionizing 
radiation by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir. 1994).  This method would require, 
at the very least, a medical opinion linking the veteran's 
brain tumor to service.  In the present case, the Veteran has 
submitted letters from VA physicians which are to the effect 
that if the Veteran was exposed to radiation in service, then 
such radiation would be the likely cause of his brain tumor.  
Such opinions are not detailed.  The Board concludes that 
such opinions are far outweighed by the opinion by the Chief 
Public Health and Environmental Hazards Officers which was 
based on a specific does estimate, and which referenced 
specific calculations of the likelihood of such an 
occurrence.  Accordingly, the Board concludes that a brain 
tumor was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a brain tumor, to include 
consideration as being due to ionizing radiation, is denied.


REMAND

The Board finds that additional development of evidence is 
warranted with respect to the claim for service a higher 
level of compensation for a right navicular fracture.  In the 
previous remand order of 2007, the Board found that a medical 
opinion would be useful in assessing the current severity of 
the right navicular fracture.  The Board noted that the 
Veteran's representative indicated in the hearing that they 
wished to raise a claim for secondary service connection for 
a foot disorder.  The Board also instructed that the Veteran 
be afforded a VA examination to determine the degree of 
impairment due to the service-connected residuals of a 
fracture of the right tarsal navicular with traumatic 
arthritis.  The Board requested that the examiner provide an 
assessment of the current severity of the right navicular 
fracture, and state whether any foot problems were related to 
or aggravated by the service connected disability.

Unfortunately, the VA examiner did not answer the latter 
question.  The examiner instead provided a medical opinion 
regarding whether the Veteran had a right foot disorder that 
was aggravated by a service-connected neck disability.  In 
fact, the Board notes that the Veteran is not service 
connected for a neck disability.  The intention of the 
Board's instruction was to determine the extent to which the 
Veteran had problems with his feet which were attributable to 
his service connected right tarsal navicular fracture.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should refer the claims file to 
the same VA examiners who conducted the 
examination of the Veteran's feet in 
October 2009 for the purpose of having 
them provide an addendum which addresses 
the question of whether any foot problems 
were related to or aggravated by the 
service connected residuals of a fracture 
of the right tarsal navicular with 
traumatic arthritis disability.  The 
examination report should detail all 
diagnoses applicable to the Veteran's 
feet, and should specify whether each 
individual diagnosis was either caused or 
aggravated by the navicular fracture in 
service.  Another examination of the 
Veteran is not requested unless deemed 
necessary by the VA physicians.  

2.  Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send him an SSOC and give 
him an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


